UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF IOWA

IN RE: CHAPTER 13
BANKRUPTCY NO. 16-00455-Imj13
SARA L. SALE,

Debtor.

DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
The debtor makes the following statements and certifications:
1. [have satisfied all Plan requirements.
2. Ma am not required to pay any Domestic Support Obligations.

[am required to pay Domestic Support Obligations and all amounts payable under
such obligations are paid as of this date, including amounts that were due before the
petition was filed, to the extent provided for by the Plan, and I have filed the Debtor’s
Disclosure of Information Regarding Domestic Support Obligations with the Chapter 13
Trustee’s Office.

3. The provisions of 11 U.S.C Sec, 522(q)(1) are not applicable to me.

4, There is not pending a proceeding in which I may be found guilty of a felony of the
kind described in Sec.522(q){1)(A) or liable for a debt of the kind described in
Sec. 522(q}{1)(B).

5. Ihave completed an instructional course concerning personal financial management and
a certificate regarding my attendance as required by Bankruptcy Rule 1007(b)(7) has
been filed with the Court.

6. Lam entitled to a discharge under 11 U.S. C. Sec. 1328.

I declare under penalty of perjury that the information provided in this certification and
motion is true and correct and move the Court of enter a discharge in this case.

Dated: Ff ¢€/ oZ¢ Coa Chile.
ebtor

File with the Bankruptcy Court: 110 E. Court Avenue, Ste. 300, Des Moines, IA 50309
Attorney’s Certification

I certify that I am the attorney for the Debtor in this bankruptcy case, and that prior to
the execution and filing of this motion, I have explained to the Debtor the meaning of the
allegations contained herein.

ih! i/o

_ -
Dated * Attorney tor Debtor
